Exhibit 10.2


FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “First Amendment”) is made and
entered into as of this 14th day of March, 2007, by and between Rancher Energy
Corp., a Nevada corporation (the “Company”), and John Works (the “Employee”).
 
A.  The Company and the Employee entered into an Employment Agreement, dated
June 1, 2006 (the “Employment Agreement”).
 
B.  The Company and the Employee desire to amend the Employment Agreement to
increase the Employee’s annual base salary as described in Section 3.01 of the
Employment Agreement.
 
C.  Section 10.01 of the Employment Agreement provides that an instrument signed
by the Company and the Employee is necessary to amend the Employment Agreement.
 
NOW, THEREFORE, the Company and the Employee hereby agree:
 
1.  Section 3.01 of the Employment Agreement is hereby amended by inserting the
following two sentences after the second sentence of Section 3.01:
 
“Notwithstanding the foregoing two sentences, beginning on March 1, 2007,
Employee’s Fee shall be Eighteen Thousand, Seven Hundred Fifty Dollars ($18,750)
per month, payable in accordance with the Company’s normal payroll practices.
During the Term, additional increases may be made to the Fee as determined in
the discretion of the Company’s Board of Directors.”
 
2.  Except as modified by this First Amendment, all terms of the Employment
Agreement shall remain in full force and effect without modification.
 
3.  This First Amendment may be executed in any number of counterparts, each of
which when so executed and delivered will be deemed an original, and all of
which together shall constitute one and the same agreement. A facsimile
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original and not a facsimile signature.
 
4.  Capitalized terms not otherwise defined herein have the respective meanings
ascribed to them in the Employment Agreement.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this First Amendment effective as
of the day first above written.
 
COMPANY
EMPLOYEE
     
RANCHER ENERGY CORP.
                     
By: /s/ Daniel P. Foley                         
By:
/s/ John Works                                     Name:  Daniel P. Foley  
Name: John Works
Title:    Chief Financial Officer
Title:   President & Chief Executive
 
            Officer

 
 
 
2

--------------------------------------------------------------------------------

